DETAILED ACTION
	Claims 1-13 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “the structure” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 4, 5, 8, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 2010/0119927).
	Regarding claim 1, Bauer teaches a battery case for at least a battery module and a protector 2 comprising a wave like top belt 2e having a wave like cross section and a bottom belt 2d and a core 3 arranged between and interconnecting the top and bottom belt (par. 11-18, fig. 1).

[AltContent: textbox (Frame)][AltContent: textbox (Transverse beam)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sled wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal beam)]
    PNG
    media_image1.png
    429
    471
    media_image1.png
    Greyscale


	Regarding claims 2 and 4, Bauer teaches that the top belt has a regular waveform in a direction (par. par. 11-18, fig. 1).
	Regarding claim 5, Bauer teaches that the top belt comprises elevations and alternating depressions (par. par. 11-18, fig. 1).
	Regarding claim 8, Bauer teaches that the top belt in the area of the depression is indirectly connected to the bottom belt via a core 3 (par. par. 11-18, fig. 1).
	Regarding claim 9, Bauer teaches that the top belt and bottom belt can comprise plastic and the core 3 may comprise rubber (thermoplastic) (par. 11-19, fig. 1).
	Regarding claim 11, Bauer teaches that the core may be rubber, a core material (par. par. 11-18, fig. 1).
	Regarding claim s 12-14, Bauer teaches that the core 3 may be foam (isolating material) (par. 19, fig. 1). Because claim 13 further defines the honeycomb material, which is claimed in the alternative in parent claim 12, the claim recitation is considered to be in the alternative.
	Regarding claim 15, Bauer teaches that the bottom belt has a flat structure (par. 11-19, fig. 1).
	Regarding claim 16, Bauer teaches that the top and bottom belt have corrugations (par. 11-19, fig. 1).
	Regarding claim 17, Bauer teaches that the depressions are for conveying cooling fluid (par. 11-18, fig. 1).
	Regarding claim 18, Bauer teaches that the top belt comprises dome like depressions (par. 11-18, fig. 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied above, further in view of Lakamraju et al. (US 2012/0079859) and Vogel (US 2016/0043365)
	Regarding claim 10, Bauer does not teach that the bottom belt is made of a fiber reinforced composite comprising continuous fibers.  However, Lakamraju et al. teaches that a suitable insulating material for a battery may comprise a composite of alumina-silica with continuous fibers (par. 18).  Therefore, it would have been obvious to one of ordinary skill in the art to use the insulating material off Lakamraju as the insulation for Bauer because Lakamraju teaches that such a composite is a suitable material.
	Bauer does not teach that the top belt is made of thermoplastic reinforced with short fibers.  However, Vogel teaches that plastic reinforced with short fibers are a suitable material for reinforcing a battery (par. 9).  Therefore, it would have been obvious to one of ordinary skill in the art to use a thermoplastic with short fibers as the top belt in Bauer because Vogel teaches that such a material is suitable for a reinforcing member.

	Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied above, further in view of Nakamori (US 2015/0147618).
	Regarding claims 19 and 23, Bauer teaches a protector 2b arranged below a lower sled wall (par. 11-18, fig. 1). Bauer teaches a battery case for a motor vehicle.  Bauer does not teach a battery case for an electric vehicle.  However, Nakamori teaches that a battery case can be used interchangeably in a motor vehicle or an electric vehicle (par. 86).  Therefore, it would have been obvious to one of ordinary skill in the art to use the battery case of Bauer in an electric vehicle because Nakamori teaches that a battery case can be used in either.
	Regarding claim 20, Bauer teaches that the top belt is interconnected to a longitudinal beam (par. 11-18, fig. 1).
	Regarding claims 21 and 22, Bauer teaches that the top belt is interconnected to the frame of the battery case (par. 11-18, fig. 1).

Allowable Subject Matter
Claims 3, 6, 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729